,

                                                               824



          OFFICE   OF THE A710RNEYGEI’lERAL   OF   TEXAS
                              AUSTIN
Ga.roc.MUln
--
                                                                            .,
                                                                                  825




Bmwablo 1. P, Xi&e,          ?a* 4


                             B’r truako am la need OS w-
         g&~ro?               to time but 0, a garage, rcrm’t
                           . A sands vritten orders to 0
         to w          the tlruoks fmm tima to timw. A makes
         settlement vith    B for the haul&q          and dcdwts
         ~w~vh&h&                 wdyd0       to-         o   B’s
                                       . 0 files a         a-ogmrly
         itaads~ aeao8at vifR he County ad 9 80 one
         vlth the Oomty Qlerk, listing t&o $tesu af
         repa%ra W parts, kf ore the Oounty pav A.
               W OPPrOltr 0 hm a good olasm agalast
         the mcasr at111 dur by the County to A mdw
         the ocatraatsndUsobu      agoodalaimagalnst
         the Balding i%‘spmy, ii fued vithia 90 days
         aften p~hmlag    the labor OPruralshing ths
         puts.
            Wo have fowl the faeta rubmittod       you to be
*athop lnaanrgloto.    You mapplosmtsd yaw ori 3n almquest
vith IOU addltioaal     f8ats fo+ vh%ohw am grstoful.     We
have not War fwnbhod 8 0~ of the aoatraot betweenA &d
the Oouutp,  the aaturo of the agroemeat hetvoea A aad B arm
a oopy of the ass3        t. we gathe, from yaw fasts that the
pets fumished axa   r- the lab    po#oiomsdby 0 in aufcta tha
ropalw aa B’s Wuaka va8 a aeaeseary and nom&          Pt of WI.
psofomsaae of A’s witten ooatmat rith the PO=r y sagogt
A porocaaily wehorimd      Q to fumfsh the pmts oad
the labor aoowmary te nBks the rspalr, m B’s twuaIi.
                Arti     5$7&M,   Rwised o¶.vil btatutos,           1915, pJ?o-
videsj
                %-atsay PO~W~ flm          01 aorpwation.           88s
         tmst    estato, ?irnlr        any Matedal.        apgirrrtw.
         rlxtuwsr   mMhinePYhLu\
                              or   borr 30 ally oantraator
         to? any puhllo lsqwaYMt8 in this Iltate, shall
         have&lima antheamejs,       o~bmls,     arv&a’u&ts,
         dus w t4 boa-    due to-suah aantraatozs far suah
         imjwovesnat8~ grorided, suah perscII, flrpp, aorpom-
         t&a, 00 stoak usooiatian,    shall, bsfaro any pay-
         mat ls smls to suah aantmator, notify In witlag
         tb  offtaials of the Btatr. aowts. tovn 0~ mwlai-
                                                                                   826



lolramblr        II.   ?.   rmco,   rage     p




                   &tiole      fi’Wb, Iierised Civil             Statutes, made:
             Vbat a0 publlo offiairl   vhsn 80 aotl-
        f&ad In uP2tiag, aball pay ali of said amep,
        bmds w varrsnts, due said omtNatov, but
        abail ret&In eaau& of a&id mmeya, bonda or
        ru#nta   to pay maid olalm, ln aaao it is
        eatablAshad bg $i+wat in a oourt or proper
        JwiLdAotim.




              “4  p8woa8  f&m4 01 corporation amtsv$ixg
        into a forwl ocintraot pith this utrts cw ltr
        oouatles m sahool distrlots m othet subdiri-
        rians thenof OY oay rraaioi




        ii$?i!$b~r~~%         ~d*iiitf%:~~tfi:*g
        ~",moa;'" of the vork p*wldod for in mxoh
                  Any Bsclaa, o-y,        OP 0orpoPatim
        rho has iunri8h.d labw OP matori8ls wed in the
        omstPuotlan or wpalr of any publio buimng OP
        pub110         uwk, and       goat         for   phiah   la8   not km
        made, aball ImY           t to IaterYeuls sad be
        mad0 a party to             lastltuted by th*
        8tate OP any rataiol~t~    ah the bond of tho
        oaatraotov, md to bma the%@rights aad cl~8.m
        adJudlaatad la suah aotioa and judgment randwed
        thewca, subjeot, hwevw, to the priority      of
        the oE$d         udgmwt of the Mate or m&.02 +
        ity.         fui 1 esm\POtof the lmJ111ty of t#$
        suwiytnrUdbtmd18                         lnauffiolrattomj          the
        full amount of said olaimmand dounds, then,
        aftw pay&q the full maowt   due the I)tate OEC
        mmloipality, t&e P-OP      sbmll bo distrlbutod
        pro rata ammg uld iatenmws.’
                                                                    827




           In the au. of Thwbor  Cmstrwtlan Co. v. win
(Oh.  4p.)  81 8. Y. (2d 103, wit of wror dlsmlssod, the
aourt, Aa pusing upca tL vax4ous alsism against funda bald
b7 the Highmy ~omlasloa, ra%4#
               n     . surflao it to say that only
       thou l&a'fw       labw, matcrUl8, eta,,  aan-
       tamplated Aa srtlale *pa,    5s uero reason-
       ably a4orsrPjy and pmpw, and fumlshed at
       jwt aad masmabls ~Mo.8, la the wrfor-
       awwo   of the oontraot in     quwtial,    oonotitut~
       a   pwpw ahargo a&at   such fuud.  Seem
       ma& 8%’ OaB, 00. Yr Raahrall county laao,
           vl, 35 8). W. (ad) 690, 38 9. W. fad)
       lo&.*
           We des3.m to oall youx attatlas   to th oass of
Austin rid&@  Co+ Y. ?baka, (01~. App.) 79 b. W. 72d)   677.
In this 0bse tho qussticn aross as to vhat a~subamtmator
I# plrdar theabove atatutes 8ad vhethor labor performed    fo r l
s~o~traot~~a~~l~~~,~lthin         the terma of Aetioles 5160
and 3472a.
             “EMahof said a~tiolos, 5160 as uaemlod
       and 5472a, pra~~idu in sffaot tbrt all person8
       supplying * amtmotw ultb Labor 00 mimW
       in tho prossautlm of       publio lagwwam4nts,
       suoh 88 hero ruder aaasl
                             70 ratlcm, msy fix a
       018&a for swh Labor 01 m8terirl by oonrplykrg
       rlth ttm pro~~slcas of said utlole.    Wail.
       cue W tusalahos mrtwtil fop the groaeautlm
       a? swh uwk my t;i* a al&s for tb& value of
       suah mbtsrials, ordinarily thosewho laborfor
       maaha fumlrhar of mtwi83.s osnaot f&x 8
       oltia against ths ori@aU aaatraatw is the
       waue of the sw~iou radmdd       by thsm in the
       umUaaturo of swh nrstwiPls.      8t. LouZs, A. &
       T. q.       00. 1. ~athmrs,   n TW.    gn,la   8. w.  761
       m.    itouia    1). w. B. 00. P. Lyle,   6 TOX 0%~. P 3~.
       753,    26 8. V. 2641 Haynor Y. Hollmd TUIULOh.
       App,) 48 a. w. 400. On the other hau6 , sue vb
       lbbars fati 8 suboaatraator, in tb. pros@autiaa
       og my part of the vork reqtrtred wder the ovl-
       gemi omtraat, msy, upan oozwlping rith tb.
Hcoarablo 1. ?, Itiob;                  Pago 5


      8tatutu,,           fix     a olcln       far, his wger.            Whether
      wnot caoshaoldbr olvsedu         enmterl&lnra,
      OF au a ruboantPMtw            In the promou-
      tloaofthefluorkn              the orlglaal oal-
      traotw, iu s~t~rrdlfflo9lt~stlm.
      3hptlao cue 8t had,  the quutlar, w think,
      dopeada not cad;r m th. ohamatw of work qm-
      traatod to k xmrfonud br thrt, the alleged
                    but Use aa ym~&a&Tta&
      auboakt~aPaoto?,
      PaapumwdBy~ecs
      oamyllag out of tho 4P
                           F ginal ommaot. The
      Auatfn Brldgo Oqmy ma tpad,rrobll@iltm to
      p?otido al1 mstwlalu neoeseary for the auk-
                                                l . o wa v*l WE) a n .88lm-
      “tE:;zt                   Tt?           3 d &vo       purahrrsedthis
      material            iw;aamter&8lmmoagagodia        that
      bualnors,            aud In that event thore who labored
      for suoh ara;terlalwn $.n aihing the gravel oould
      not bav~ fixed a aloin aplPIt the o~fginsl OCUI-
      trtwtoP for tlwir u        l   * l l Weat was
      aontr*oted rlth to zr’ e, •OW~X,   aad haul the
                Ee was aot engqpd la t&w bwl0888 of
      !ii%ng      ouoh naterlalr arid bid not Curnlsh
      any of the nwgl~&hi”       insturae. He fw-
      aldmd a0                  Fhls labor, was es-
                  0 r to onabio Au&b Brfd@ Company
      saatial in-383
      te e8rr-y out t&mooutraat la aaaordurae vith the




      perfoamd             at the rll% vhwe the bridge was be*
      a~stmat0d              was of no o a a r o q ma o . l * l ."

8eo also With v. %%a@ 00. ( om, App.) 3 8. W. (ad) 774;
r&r ‘I. ~otohstoio (Qlr. &g. ? 60 8. If, s 2d) 892.
                  Opdlnari3y th0 questiaa of vhethw                             0P not labor
p~bfomtd,         or 58terlti.r           used in tha pwuoutlm                        of a pub110
work lu a questiar of hat for the jwJ.                                  Wader         BeOar (r* Stew
ian~~ (g9. at.) 12 8. W. (ld) W7.

                  IRLdu     &ho       hudhg      za   the    fw*golng           w-8       Ye flunk
                                              of opinlc0 lo, OdQ68
Qhioh ** belave Q%ll be                        you Qith refanooe d
th@ 8-tU8  ti th. 8OWit~ me0              th. p-2     lUSti Of Obinu
hMbewtia&               %hi8 opiaicpdl80u8888 irrdetailre8oap-
8ibildtJ at the pl&liO Offi~OP8 8ftW th.y hW8 hem 8Ol'VOd
Qith a notioe o? * .olom ruoh a8 that noted In yew lnQuj.yy.
           ytth reioreaOe to the 088%~bllity       of the oln3.q
we cite th8 ewe of Bouthems8         ty 00. Of Bw Yorlc 0, mr8t
State Bank, 54 8. Y. (Qd) 888,‘“sa’iv.   App.), vrit oi 8FrO%'
ref’wed, vhioh ufrr




      Orwslg a lng
                h i8
                   lg u lta r bi&
                                leto
                                  t tlx
                                      th e
      liep &laa$ rlth h$8 debt, itwill  Ofta Pertit
      that he must either 8uifoP the del4y 88d apan8e
                                    0180 l883@I hi8
      iaaidat t0 t%%hjJ thq fiO!bc)ls
      alum at a diaoouat emS ruffer the lem. Re
      8horSd k ~naltted to W8&1.-elf      Of tha 8e-
      o\aity Phioh the atatute give8 him in the vay
      #no& beneilelal to hisself, aa& ii he o&a bettw
      hiatreli      Qithout      iajwy   to the debtas,   by @v&q
      hf
       la          the right to psrteot the lirm, ha
             rlrigneo
      8hOIaldbe permAtted to do SO. lhzl$hY V. iMuu,
      71 IQ. 113 36 Am. Rep, Q99; l3.nney P. Duluth
               4 Nsnn .455 60 1s. W, Q?, 49 Am bt.
      ~~."~~,           8bOOt   ;. dhiOakett8, 41 &I,     &!ll,125
                                                                                            830


EcPonblo Il.P. ltleln,Page 7

     1. 4l& Aam. ou. 19150,1113,pu. 71 8prJagu
     tiVe8tunt 00. 1. #O-t      b&Or   b mYO8tmt     OO.,
     14 0010. APR. 1.07, 60 P. 179, l&J JloDomld ?.
     Xolly, 14 It.X. 335,338 &i8tOl Iron L 8t.e
     00. Y. Thomu, 93 Va. 3 94, 25 9. X. 110. Pad&
     our blonded r y a tem l very llbooal polioy Is
     rOOOlpll8edin the &88-t         Of both le@    &id
     emtable   ?lght8.     Xi a labopeb om perfrot him
     )3arUduri(a              ltrith hi8         ohln,Qe      kaw      of
     nOX'UN8&QhyhO   8hOu.ldAOtb.       mitted to M-
     8i@ hi8 right t0 mf.Ot     hi8 1r *II tiOag with
     hi8 debt.         w      18 +rtiOtiWly           trU0 vhor. th@
     8htUte, U in tbi8             OUO,         not FOf#iFO
                                               dO.8                    th.
     ~o~~~th~olalmto                      8Qeutbrttherooornt
                              l   l   We we       o f th e o p lnia         that
     th e   b8nk & the uri@ee of Iaaie~ had the right
     to pWf'Mt the lien by flliag the olalm Qith the
     rtrrrtehigbmy deputmant.a
             You wo the-fore           a&Tired that, under the vullng
In the above owe, olaiw, under Art10108 960                           on&     $b72a,   OM
be u8lgned, lf done la a lop1 manob, prior                          to th8 flllng
of 8&W vith the oo\oty or oounty olmk.

             ff8 hW*       b@Q% usable         to fiad rPy 8peOlflo 8titUtO*;r
r4pulrwent  a8 to the fwa to be u8.d In the a8Miwt     of
olalma ul8ing undw Artlole ~60 w undw     AQtlole 547Qa.
                  e7e the ganeml QUle &Wing th0 ~qUblte8
                  t8 i8 8pplloabl8. We guoto *am 5 PM. Jur.,
                            , Q4 ud      Q5t
          “Aa R88imment   under the rtatote provldlng
     that *the obllgoe, OF lmimee, or my written
     LnrtQmmxtnot negotiable by the lag merohant
     may tr8Wfer t0 another, by MIigttMnt, 8ll th0
     latePert he nay have in the 8ame,* need not be
     in writing, but may be mde orallyI    UJcwloe aa
     equitable l88igOWJit My M lltheP in Q'rltlIig or
     by psrol, and alaoe equity cU8regwd8 me- form,
     no prrticulw Qwd8 or lcind of inStrUmMt i8
     neosrury to eiieot thr 88aigmumtj 8ay language,
     however inid,      tMt8how 8a inteatlcnto
     trander the ohtme, 80 that At rill be the pr&
     party of the tQbn8fePee, ~111 rot b8 aa equitable
                                                                        831



Bonomble 1. t. Xleke, Page 8


        &8imu\t.      Aooordingly     8ny order, writlag     or
        sot thloh plainly ace8 ea bppropri8tlan or a
        trmd or debt ny amouutto &i equitable l          rslga-
        nat,  the tru.te8t belq QhOthW the debtor
        Qould be jurtliled ln paying the debt to tho
        lBOP8on.Oh imla    tobe   g th le88i$ me.*
             Ifa do not p88 \rpar th. *rlidity of 0’8 olain
WUn8t      th. bOQw 0-Y         QhiOh i8 8 priY8te inOtterktvwm
tro iadlvlduU8.
          Ye trtut      that   in thl8 mazier~8 have iklly Mmrwed
your lnQulry.
                                              ToUP8 very truly
          VEL MAY 8, 1941                ATTORREYOmmhL       op EgxAa